Citation Nr: 1044368	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to 
January 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for posttraumatic 
stress disorder (PTSD) with bipolar disorder.  In October 2007, 
the Veteran submitted a notice of disagreement, indicating that 
he only wished to appeal the issue of entitlement to service 
connection for bipolar disorder and did not wish to pursue the 
issue of entitlement to service connection for PTSD.  He 
subsequently perfected his appeal in March 2009.

In September 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.

The Veteran alleges that his current bipolar disorder was 
incurred in service.  Although he was discharged with a diagnosis 
of personality disorder, he contends that this was a 
misdiagnosis.  Rather, he believes that his in-service mental 
health problems were manifestations of his later-diagnosed 
bipolar disorder.  As such, he believes service connection is 
warranted.

The Veteran's Form DD-214 indicates that he received an honorable 
discharge in January 1996 due to a personality disorder.  He also 
contends that he received psychiatric treatment while in service, 
beginning in the summer of 1995.  Although the record is negative 
for any in-service psychiatric treatment records, the Board finds 
the Veteran's discharge due to a personality disorder 
sufficiently establishes the presence of in-service psychiatric 
symptomatology.

Additionally, the Veteran's post-service private and VA treatment 
records show that he has been treated for psychiatric symptoms, 
including a May to June 2001 hospitalization.  Additionally, he 
has been consistently diagnosed with bipolar disorder.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing a discharge due to a personality 
disorder and possible in-service psychiatric treatment and a 
current psychiatric diagnosis, and the Veteran's report that they 
are related, the Board finds that an examination and medical 
nexus opinion are necessary in order to properly resolve the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.  

The Board also notes that there may be outstanding service 
treatment records or personnel records that may be useful in 
deciding the claim.  Notably, the claims file is negative for any 
records relating to the Veteran's reported in-service psychiatric 
treatment.  Additionally, there are no personnel records, to 
include documents from the Veteran's discharge for a personality 
disorder, associated with the claims file.  Under the duty to 
assist, VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, to include 
the Department of Defense.  See 38 C.F.R. § 3.159(c)(2) (2010).  
As such, on remand, the AMC must attempt to obtain any 
outstanding service treatment records and personnel records.

Further, the Board notes that the Veteran has indicated that he 
was treated through Clearfield Jefferson County Mental Health.  
However, both VA's and the Veteran's efforts to obtain any of 
these treatment records have been unsuccessful.  As this case is 
being remanded, the AMC should once again attempt to obtain these 
treatment records.

As the case is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the 
Altoona VA Medical Center, covering the 
period from May 5, 2007, to the present, 
should be obtained and added to the claims 
folder.

2.  Obtain and associate with the claims file 
all outstanding service treatment records, as 
well as personnel records relating to the 
Veteran's discharge due to a personality 
disorder.  If, after making reasonable 
efforts, the AMC cannot locate these records, 
it must specifically document what attempts 
were made to locate the records, and indicate 
in writing that further attempts to locate or 
obtain any government records would be 
futile.  The AMC must then: (a) notify the 
Veteran of the records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.

3.  Contact the Veteran to obtain a release 
of information for any treatment records 
held by Clearfield Jefferson County Mental 
Health or any other facilities or providers 
identified by the Veteran.  If the Veteran 
returns a completed and signed release of 
information, the AMC should attempt to 
obtain these records and associate them with 
the claims file.

4.  The Veteran should be scheduled for a VA 
mental disorders examination to determine the 
nature and etiology of any acquired 
psychiatric disorder present, to include the 
Veteran's currently diagnosed bipolar 
disorder.  The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was conducted.  All indicated studies 
should be performed.  

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current bipolar disorder and/or any other 
identified psychiatric disability was caused 
or aggravated (permanently increased in 
severity beyond the natural progress of the 
disorder) by a disease or injury in service.  
If the examiner identifies any personality 
disorder(s), s/he should specifically comment 
on whether any other mental disorder exists 
that is superimposed upon the personality 
disorder(s).  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the inservice 
finding of personality disorder represented 
the early manifestations of bipolar disorder 
(or any other acquired psychiatric disorder 
that is currently present).

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

5.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include bipolar 
disorder, should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

